DETAILED ACTION
Status of Claims
1. 	This office action is in response to initial filing dated 11/22/2019.
2. 	Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
Examiner notes that concepts recited in the independent claims – processing a fee payment for one vehicle to perform priority passage over another vehicle – constitutes Commercial or Legal Interactions and thus fall under the abstract idea grouping of Certain Methods of Organizing Human Activity.
The dependent claims merely limit the abstract idea to – electric vehicle, exchanging priority passage for currency, virtual currency – that are also abstract.

Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: an information processing apparatus comprising one or more processor.  The Specification and the Figures describes these elements generically.

The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – processing a fee payment for one vehicle to perform priority passage over another vehicle – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using generic devices to perform the steps of – processing a fee payment for one vehicle to perform priority passage over another vehicle – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.

Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11
Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suri et al. (WO 2018026807 A1).

Claim 1:

one or more processors; and
a memory storing instructions which, when the instructions are executed by the one or more processors, cause the information processing apparatus to function as:
a setting unit configured to set information of a transaction condition relating to priority passage for a road on which overtaking is possible;
a control unit configured to cause the vehicle to perform priority passage through a road on which overtaking is possible so that the vehicle overtakes another vehicle, in accordance with it being determined that priority passage on the road on which overtaking is possible is possible based on the information of the transaction condition; and
a processing unit configured to process payment of a fee based on the transaction condition relating to priority passage,
wherein the processing unit, in a case where the vehicle is caused to perform priority passage through the road on which overtaking is possible by the control unit, processes payment of a fee for priority passage so that the fee is paid.
(See Suri: Para 
[00129] (“In the premium lane scenario, a solution may be applied as follows. The driver of vehicle A buys a given amount of tokens from the toll infrastructure that will allow him to preempt other drivers on the premium lane.  When vehicle A approaches another vehicle, vehicle B, the following protocol will be realized:
A creates a transaction;
A requests the transaction to be signed by N witnesses;

B creates a transaction receipt;
B requests the transaction receipt to be signed by P witnesses (wherein P is an integer);
B presents the transaction receipt to A;
B moves over to let A pass.”)
[00133] (“Let us assume vehicle A (the client device) 703 has requested (714) and received (716) a given number of tokens (or coins) from the toll infrastructure 701 that allow preemption of other drivers on the premium lane.  Let us also assume that A wants to use one of them to pass vehicle B (the target device) 705.”)
[00172] (“For example, a driver could purchase 100 miles of premium lane usage (space), two months of premium lane usage (time)”)

Claims 2, 8-11 are similar to claim 1 and hence rejected on similar grounds.

Claim 3:
wherein the vehicle is an electric vehicle.
(See Suri: Para [0098])

Claim 4:
wherein the fee for priority passage can be exchanged for a currency.
(See Suri: Para [0122])

Claim 5:

(See Suri: Para [0127])

Claim 6:
wherein the information processing apparatus is a smartphone.
(See Suri: Para [0173])

Claim 7:
wherein the information processing apparatus is an in-vehicle apparatus.
(See Suri: Para [0154])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693